    Case 5:20-cr-00137-H-BQ Document 28 Filed 01/06/21            Page 1 of 1 PageID 48



                           LINITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

TINITED STATES OF AMERICA,
  Plaintiff,

                                                           NO. 5:20-CR-137-01-H

GABRIEL SALAZAR(1),
     Defendant.

              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE UNITED STATES MAGISTRATE JI,]DGE
                        CONCERNING PLEA OF GI,JILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order'

         SO ORDERED.

         Dated January   L     2021.



                                             JAMES       SLEY      RIX
                                                       STATES DISTRICT ruDGE
